NEUBERGER BERMAN INCOME FUNDS MANAGEMENT AGREEMENT SCHEDULE A SERIES OF NEUBERGER BERMAN INCOME FUNDS Neuberger Berman Core Bond Fund Neuberger Berman Floating Rate Income Fund Neuberger Berman Short Duration High Income Fund Date: July 9, 2012 NEUBERGER BERMAN INCOME FUNDS MANAGEMENT AGREEMENT SCHEDULE B RATE OF COMPENSATION Compensation pursuant to Paragraph 3 of the Management Agreement shall be calculated in accordance with the following schedules: NEUBERGER BERMAN CORE BOND FUND 0.250% of the first $500 million of average daily net assets 0.225% of the next $500 million of average daily net assets 0.200% of the next $500 million of average daily net assets 0.175% of the next $500 million of average daily net assets 0.150% of average daily net assets in excess of $2 billion NEUBERGER BERMAN FLOATING RATE INCOME FUND 0.50% of average daily net assets NEUBERGER BERMAN SHORT DURATION HIGH INCOME FUND 0.45% of average daily net assets Date: July 9, 2012
